 



Exhibit 10.4
OSI PHARMACEUTICALS, INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
     THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made this 14th
day of July, 2006 (the “Grant Date”) by and between OSI PHARMACEUTICALS, INC., a
Delaware corporation (the “Company”), and [DIRECTOR] (the “Director”).
Capitalized terms, unless otherwise defined herein, shall have their respective
meanings as set forth in the OSI Pharmaceutical, Inc. Amended and Restated Stock
Incentive Plan (the “Plan”).
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company has approved the grant of Restricted Stock Units (as defined below) to
the Director upon [election][re-election] to the Board of Directors of the
Company, as described herein;
     NOW, THEREFORE, the parties hereto mutually agree to the following terms
and conditions of this Agreement:
          1. Grant of Restricted Stock Units. The Company hereby grants to the
Director                      restricted stock units (“Restricted Stock Units”).
For the purposes of this Agreement, a “Restricted Stock Unit” shall mean the
contractual right to receive one share of Common Stock of the Company (the
“Common Stock”), subject to the terms, conditions and restrictions of this
Agreement and the Plan.
          2. Vesting and Forfeiture. Except as the Compensation Committee of the
Board of Directors may otherwise provide, Restricted Stock Units granted under
this Agreement shall vest in four equal tranches of                     
Restricted Stock Units on each anniversary of the Grant Date, commencing July
14, 2007 and terminating on July 14, 2010 (the “Final Vesting Date”). In the
event that the Director ceases to be affiliated with the Company or any parent
or subsidiary of the Company, either as a member of the Board of Directors of
the Company, or as a consultant or employee, on or prior to the Final Vesting
Date for any reason, all unvested Restricted Stock Units granted hereunder shall
be forfeited as of the date of that the Director no longer has such affiliation,
and the Director shall have no further rights with respect to such forfeited
Restricted Stock Units.
          3. Settlement of Restricted Stock Units. Settlement for any vested
Restricted Stock Units shall be in shares of Common Stock (collectively, the
“Settlement Shares”). For the purposes of this Agreement, the “Settlement Date”
shall mean the date upon which one or more Restricted Stock Units vest pursuant
to this Agreement. The Company shall deliver the Settlement Shares to the
Director as soon as reasonably practicable following the applicable Settlement
Date. The Settlement Shares will be issued and evidenced in such manner as the
Committee in its discretion shall deem appropriate, including, without
limitation, book-entry, registration or issuance of one or more stock
certificates. Upon issuance of the Settlement Shares, the number of Restricted
Stock Units equal to the Settlement Shares shall be extinguished and such number
of Restricted Stock Units will no longer be considered to be held by the
Director for any purpose.

 



--------------------------------------------------------------------------------



 



          4. Restriction on Transferability. Restricted Stock Units granted
hereunder shall not be sold, assigned, transferred, exchanged, pledged or
otherwise encumbered or disposed of in any manner by the Director, except as
otherwise approved by the Committee.
          5. Securities Laws. The Company shall not be obligated to issue or
deliver any shares of Common Stock under this Agreement in any manner in
contravention of the Securities Act of 1933, as amended, any other federal or
state securities law or the rules of any exchange or market system upon which
the Common Stock is traded. The Board of Directors of the Company or the
Committee may, at any time, require, as a condition to the issuance or delivery
of shares of Common Stock hereunder, the representation or agreement of the
Director to the effect that the shares issuable hereunder are acquired by the
Director for investment purposes and not with a view to the resale or
distribution thereof, and may require such other representations and documents
as may be required to comply with applicable securities laws or the rules of any
applicable exchange or market system.
          6. Withholding of Applicable Taxes. It shall be a condition to the
Company’s obligation to deliver the Settlement Shares to the Director that all
applicable federal, state, or local withholding or employment taxes (such
amount, the “Withholding Amount”) must first be satisfied. The Director agrees
that the Company, or any Affiliate, as the case may be, will have the right to
withhold from the Settlement Shares a sufficient number of shares of Common
Stock to be sold in order to satisfy in full the Withholding Amount on behalf of
the Director.
          7. Subject to Terms of Plan. The Restricted Stock Units are subject to
the terms and provisions of the Plan. To the extent that the provisions hereof
conflict with those of the Plan, the provisions of the Plan shall control. All
decisions or interpretations made by the Committee regarding any issue or
question arising under this Agreement or the Plan shall be final, binding and
conclusive on the Company and the Director.
          8. No Rights as Stockholder. The Restricted Stock Units granted under
this Agreement do not provide the Director with any of the rights of a
stockholder of the Company, including, without limitation, the right to vote or
receive any dividends declared or paid on the Common Stock, unless and until
shares of Common Stock relating to the Restricted Stock Units have been issued
to the Director.
          9. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, including the successors and assigns of the
Company.
          10. Governing Law. This Agreement will be interpreted and enforced
under the laws of the State of New York, other than any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction. The parties
will submit any dispute or claim arising under this Agreement to the exclusive
jurisdiction of the U.S. federal or New York state courts within the New York
counties of New York, Nassau, or Suffolk, and the parties hereby submit to, and
waive any objection to, personal jurisdiction and venue in such courts for such
purpose.

-2-



--------------------------------------------------------------------------------



 



          11. Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed, or caused to be duly
executed on their behalf, this Restricted Stock Unit Agreement as of the day and
year first above written.

         
 
       
 
  OSI PHARMACEUTICALS, INC.    
 
       
 
       
 
  Name:    
 
  Title:    
 
       
 
  DIRECTOR    
 
       
 
       
 
  [DIRECTOR]    

 